UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34637 ANTHERA PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-1852016 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 25801 Industrial Boulevard, SuiteB Hayward, California (Address of Principal Executive Offices) (Zip Code) (510) 856-5600 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of July 31, 2013, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 19,115,255 ANTHERA PHARMACEUTICALS,INC. FORM10-Q FOR THE QUARTER ENDED JUNE 30, 2013 INDEX Page PartI — Financial Information 3 Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of June 30, 2013 and December31, 2012 3 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 and for the period from September9, 2004 (Date of Inception) to June 30, 2013 4 Condensed Statements of Comprehensive Loss for the Three and Six Months Ended June 30, 2013 and 2012 5 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 and cumulative period from September9, 2004 (Date of Inception) to June 30, 2013 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PartII — Other Information 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 6. Exhibits 44 Signatures 45 EX-10.1 EX-10.2 EX-10.3 EX-10.4 EX-10.5 EX-31.1 EX-31.2 EX-32.1 EX-32.2 EX-101 2 Table of Contents PARTI — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED BALANCE SHEETS (in thousands, except share amounts) (unaudited) June 30,2013 December31,2012 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Prepaid expenses and other current assets Total current assets Property and equipment — net Debt issuance costs Restricted cash — TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued clinical expenses Accrued liabilities Accrued payroll and related costs Short term portion of notes payable, net of discount Total current liabilities Notes payable, net of discount Total liabilities Commitments and Contingencies (Note 5) Stockholders’ equity Common stock, $0.001 par value, 100,000,000 shares authorized; 19,115,189 and 9,893,924shares issued and outstanding as of June 30, 2013 and December31, 2012, respectively 19 10 Additional paid-in capital Accumulated comprehensive loss ) Deficit accumulated during the development stage ) Total stockholders’ equity (deficit) ) TOTAL $ $ See accompanying notes to condensed financial statements. 3 Table of Contents ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) Threemonthsended June30, Sixmonthsended June30, Cumulative Period from September9, (Dateof Inception) to June30, OPERATING EXPENSES: Research and development $ General and administrative Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Other income (expense) (6 ) ) 19 ) Interest expense ) Mark-to-market adjustment of warrant liability — ) Beneficial conversion features — ) Total other income (expense) NET LOSS $ ) $ ) $ ) $ ) $ ) Net loss per share—basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of shares used in per share calculation—basic and diluted See accompanying notes to condensed financial statements. 4 Table of Contents ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (unaudited) Threemonthsended June30, Sixmonthsended June30, Net loss $ ) $ ) $ ) $ ) Unrealized gain (loss) on short term investments and foreign currency translation, net 7 ) 3 ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to condensed financial statements. 5 Table of Contents ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) SixMonthsEndedJune 30, September9, (Dateof Inception)to June 30, CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of premium/(discount) on short-term investments — — 56 Realized (gain)/loss on short-term investments and foreign currency exchange rates fluctuation 12 — Stock-based compensation expense Issuance of preferred and common stock for license fee, interest and service — — Beneficial conversion feature — — Amortization of discount and deferred interest on convertible notes and notes payable Amortization of debt issuance costs 60 Mark-to-market adjustment on warrant liability — — Changes in assets and liabilities: Prepaid expenses and other assets Accounts payable ) Accrued clinical expenses ) Accrued liabilities ) Accrued payroll and related costs Net cash used in operating activities ) INVESTING ACTIVITIES: Property and equipment purchases — ) Purchase of short-term investments — ) Proceeds from sale of short-term investments Increase in restricted cash — Net cash used in investing activities ) FINANCING ACTIVITIES: Proceeds from issuance of convertible notes and notes payable, net of issuance costs — Principal payment against note payable — Net proceeds from issuance of preferred stock — — Proceeds from issuance of common stock, net of offering costs — Withholding taxes paid on vested restricted stock units ) Proceeds from issuance of common stock pursuant to exercise of warrant — — Proceeds from issuance of common stock pursuant to employee stock purchase plan and exercise of stock options, net 44 Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS — Beginning of period — CASH AND CASH EQUIVALENTS — End of period $ $ $ NONCASH INVESTING AND FINANCING ACTIVITIES: Conversion of convertible promissory notes and accrued interest into common stock, SeriesA-2 convertible preferred stock and SeriesB-2 convertible preferred stock, including unamortized debt discount $ — $ — $ Beneficial conversion features $ — $ — $ Reclassification of issuance costs charged to equity $ — $ — $ See accompanying notes to condensed financial statements. 6 Table of Contents ANTHERA PHARMACEUTICALS,INC. (A Development Stage Company) NOTES TO THE CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization Anthera Pharmaceuticals, Inc. (the “Company” or “Anthera”) was incorporated on September 9, 2004 in the state of Delaware. Anthera is a biopharmaceutical company focused on developing and commercializing therapeutics to treat serious diseases associated with inflammation and autoimmune diseases. The Company’s primary product candidate, blisibimod, targets elevated levels of B-cell activating factor, or BAFF, which has been associated with a variety of B-cell mediated autoimmune diseases, including systemic lupus erythematosus, or lupus, IgA nephropathy, lupus nephritis, vasculitis, rheumatoid arthritis, idiopathic thrombocytopenia purpura, and others. The Company’s activities since inception have consisted principally of acquiring product and technology rights, raising capital, and performing research and development. Accordingly, the Company is considered to be in the development stage as of June 30, 2013, as defined by guidance issued by the Financial Accounting Standards Board (“FASB”). Successful completion of the Company’s development programs and, ultimately, the attainment of profitable operations are dependent on future events, including, among other things, its ability to access potential markets; secure financing; develop a customer base; attract, retain and motivate qualified personnel; and develop strategic alliances. Through June 30, 2013, the Company has funded its operations through equity offerings, private placements of convertible debt and debt financings, raising net proceeds of approximately $324.5 million. From September9, 2004 (Date of Inception) through June 30, 2013, the Company had an accumulated a deficit of $276.2 million. During the three and six month period ended June 30, 2013, the Company incurred a net loss of $8.3 million and $15.9 million, respectively. Cash used in operating activities was approximately $19.8 million for the six months ended June 30, 2013.The Company expects to continue to incur substantial losses and negative cash flows from operations over the next several years during its clinical development phase. As of June 30, 2013, the Company had cash, cash equivalents and short-term investments of 48.4 million, including $10.0 million of restricted cash placed in a cash security account to collateralize a term loan.As of the date of this report, the Company anticipates that its existing cash, cash equivalents and short-term investments are sufficient to fund its near term liquidity needs for at least the next 12months. To fully execute its business plan, the Company will need to complete certain research and development activities and clinical studies. Further, the Company’s product candidate will require regulatory approval prior to commercialization. These activities may span many years and require substantial expenditures to complete and may ultimately be unsuccessful. Any delays in completing these activities could adversely impact the Company. The Company will need substantial additional financing to conduct new trials in the development of its product candidate; such financing may not be available on terms favorable to the Company, if at all. The Company plans to meet its capital requirements primarily through issuances of equity securities, debt financing, potential partnerships and in the longer term, revenue from product sales. Failure to generate revenue or raise additional capital would adversely affect the Company’s ability to achieve its intended business objectives. Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in conformity with accounting principles generally accepted in the United States, or U.S. GAAP, for interim financial information and with the instructions to Form10-Q and Article10 of Regulation S-X. Accordingly, they do not contain all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, the accompanying unaudited condensed financial statements reflect all adjustments, which include only normal recurring adjustments necessary to present fairly the Company’s interim consolidated financial information. The results for the three and six months ended June 30, 2013 are not necessarily indicative of the results to be expected for the year ending December31, 2013 or for any other period. The condensed balance sheet as of December31, 2012 has been derived from the audited financial statements as of that date but it does not include all of the information and notes required by U.S. GAAP. The accompanying unaudited condensed financial statements and notes thereto should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form10-K for the year ended December31, 2012, filed with the Securities and Exchange Commission (“SEC”) on March 26, 2013. 7 Table of Contents On July 12, 2013, the Company announced a 1-for-8 reverse split of its outstanding common stock resulting in a reduction of its total common stock issued and outstanding from approximately 152,921,768 shares to 19,115,189 shares. The reverse stock split affected all stockholders of the Company’s common stock equally; the reverse split was effective July 15, 2013. The par value of the Company’s common stock remains unchanged at $0.001 per share and the number of authorized shares of common stock was reduced from 195,000,000 to 100,000,000 after giving effect to the reverse split. All references to shares of common stock outstanding per share data for all periods presented in the accompanying financial statements and notes thereto have been adjusted to reflect the reverse split on a retroactive basis, see Note 10 of our condensed financial statements for more information. Significant Accounting Policies There have been no changes in our significant accounting policies for the three and six months ended June 30, 2013 as compared to the significant accounting policies described in our Annual Report on Form10-K for the fiscal year ended December31, 2012. Restricted Cash At June 30, 2013, the Company had restricted cash of $10.0 million to fund a cash security account related to its Square 1 Bank Loan Agreement (see Note 6 for further details).The Company did not have any restricted cash at December 31, 2012 Recently Issued Accounting Standards In February 2013, the FASB issued ASU No.2013-02,Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income, which requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts. There was no material impact on the Company’s financial statements as a result of the adoption of ASU No.2013-02 in the three and six month period ended June 30, 2013. Use of Estimates The preparation of these financial statements in conformity with U.S. GAAP requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, expenses, and related disclosures. On an ongoing basis, management evaluates its estimates, including critical accounting policies or estimates related to clinical trial accruals, our tax provision and stock-based compensation. The Company bases its estimates on historical experience and on various other market specific and other relevant assumptions that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ significantly from these estimates. 2. NET LOSS PER SHARE Basic net loss attributable to common stockholders per share is computed by dividing loss available to common stockholders (the numerator) by the weighted-average number of common shares outstanding (the denominator) during the period. Shares issued during the period and shares reacquired during the period are weighted for the portion of the period that they were outstanding.The computation of diluted EPS is similar to the computation of basic EPS except that the denominator is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been issued. In addition, in computing the dilutive effect of convertible securities, the numerator is adjusted to add back any convertible preferred dividends and the after-tax amount of interest recognized in the period associated with any convertible debt.The numerator also is adjusted for any other changes in income or loss that would result from the assumed conversion of those potential common shares, such as profit-sharing expenses.Diluted EPS is identical to basic EPS since common equivalent shares are excluded from the calculation, as their effect is anti-dilutive. The following table summarizes the Company’s calculation of net loss per common share (in thousands except share and per share amounts): 8 Table of Contents ThreeMonthsEndedJune30, SixMonthsEndedJune30, Net loss per share Numerator Net loss $ ) $ ) $ ) $ ) Denominator Weighted-average common shares outstanding Less: Weighted-average shares subject to repurchase — ) — ) Denominator for basic and diluted net loss pershare Basic and diluted net loss per share $ ) $ ) $ ) $ ) The following table shows weighted-average historical dilutive common share equivalents outstanding, which are not included in the above calculation as the effect of their inclusion is anti-dilutive during each period. ThreeMonthsEndedJune30, SixMonthsEndedJune30, Options to purchase common stock Common stock subject to repurchase — — Warrants to purchase common stock — — — Restricted stock units Total 3. CASH, CASH EQUIVALENTS AND SHORT TERM INVESTMENTS At June 30, 2013 and December31, 2012, the amortized cost and estimated fair value of investments is set forth in the following tables (in thousands): June 30,2013 Amortized Cost Gross Unrealized Losses Estimated FairValue Cash $ $ — $ Money market funds — Certificates of deposit Restricted cash — Total Less amounts classified as cash and cash equivalents — Less amounts classified as restricted cash — Total Short Term Investments $ $ $ 9 Table of Contents December31,2012 Amortized Cost Gross Unrealized Gains Estimated FairValue Cash $ $ — $ Money market funds — Certificates of deposit (3 ) Total (3 ) Less amounts classified as cash and cash equivalents ) — ) Total Short Term Investments $ $ (3 ) $ 4. FAIR VALUE OF INSTRUMENTS Pursuant to the accounting guidance for fair value measurement and its subsequent updates, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. The accounting guidance establishes a hierarchy for inputs used in measuring fair value that minimizes the use of unobservable inputs by requiring the use of observable market data when available. Observable inputs are inputs that market participants would use in pricing the asset or liability based on active market data. Unobservable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability based on the best information available in the circumstances. The fair value hierarchy is broken down into the three input levels summarized below: · Level 1 — Valuations are based on quoted prices in active markets for identical assets or liabilities and readily accessible by us at the reporting date. Examples of assets and liabilities utilizing Level 1 inputs are certain money market funds, U.S. Treasuries and trading securities with quoted prices on active markets. · Level 2 — Valuations based on inputs other than the quoted prices in active markets that are observable either directly or indirectly in active markets. Examples of assets and liabilities utilizing Level 2 inputs are U.S. government agency bonds, corporate bonds, commercial paper, certificates of deposit and over-the-counter derivatives. · Level 3 — Valuations based on unobservable inputs in which there is little or no market data, which require us to develop our own assumptions. Examples of assets and liabilities utilizing Level 3 inputs are cost method investments, auction rate securities (ARS) and the Primary Fund. The following tables present the Company’s fair value hierarchy for all its financial assets (including those in cash and cash equivalents), in thousands, by major security type measured at fair value on a recurring basis: June 30,2013 Estimated FairValue Level1 Level2 Level3 Money market funds $ $ $ — $ — Certificates of deposit — — Total $ — December31,2012 Estimated FairValue Level1 Level2 Level3 Money market funds $ $ $ — $ — Certificates of deposit — — Total $ — There were no transfers between level 1 and level 2 for the period ended June 30, 2013. 5. COMMITMENTS AND CONTINGENCIES Leases 10 Table of Contents The Company leases its main operating facility in Hayward, California. The lease is for approximately 14,000 square feet and expires on September 1, 2014. The Company recognizes rental expense on the facility on a straight line basis over the term of the lease. Differences between the straight-line net expense on rent payments is classified as deferred rent liability and included in the accrued liabilities on the balance sheet Other Commitments In December 2007, the Company and Amgen, Inc. (“Amgen”) entered into a worldwide, exclusive license agreement (the “Amgen Agreement”) to develop and commercialize blisibimod in any indication, including for the treatment of systemic lupus erythematosus (“lupus”). Under the terms of the Amgen Agreement, the Company paid a nonrefundable, upfront license fee of $6.0 million. As there is no future alternative use for the technology, the Company expensed the license fee in research and development expenses during 2007. Under the terms of the Amgen Agreement, the Company is obligated to make additional milestone payments to Amgen of up to $33.0 million upon the achievement of certain development and regulatory milestones. The Company is also obligated to pay tiered royalties on future net sales of products, ranging from the high single digits to the low double digits, which are developed and approved as defined by this collaboration. The Company’s royalty obligations as to a particular licensed product will be payable, on a country-by-country and licensed product-by-licensed product basis, for the longer of (a) the date of expiration of the last to expire valid claim within the licensed patents that covers the manufacture, use or sale, offer to sell, or import of such licensed product by the Company or a sublicense in such country or (b) 10 years after the first commercial sale of the applicable licensed product in the applicable country. As of June 30, 2013, there were no outstanding obligations due to Amgen. 6. NOTES PAYABLE In March 2011, the Company entered into the Loan and Security Agreement (“Loan Agreement”) with Technology Growth Capital, Inc. and Hercules Technology II, L.P. (together, “Hercules).The Company paid off the loan on April 3, 2013 in conjunction with the Company’s debt refinancing (see below). The Company was also obligated to pay an end of the term charge of $937,500, which was being expensed over the term of the Loan Agreement. The unamortized end of term charge of $312,000 was fully expensed to interest expense in the three months ended June 30, 2013 as a result of the payoff. The Company also incurred note issuance costs of approximately $370,000, which was recorded as long-term assets on the Company’s balance sheet.The unamortized note issuance costs of $90,000 were fully expensed in the current period as a result of the payoff. In conjunction with the Hercules loan, the Company issued a seven-year warrant to purchase 40,178 shares of the Company’s common stock at an exercise price of $48.00 per share. The warrant was immediately exercisable and expires March2018. The Company estimated the fair value of this warrant using the Black-Scholes option valuation model resulting in a $1.3million discount from the $25.0million par value of the loan which was being amortized as an additional interest expense over the term of the loan using the effective interest rate method. The unamortized note discount of $431,000 was fully expensed to interest expense in the three months ended June 30, 2013 as a result of the payoff of the loan, at June 30, 2013, the warrant remained outstanding and exercisable. 11 Table of Contents On April 3, 2013, the Company entered a Credit and Security Agreement (the “Midcap Credit Agreement”) with MidCap Financial SBIC, LP (“Midcap”), pursuant to which Midcap made a $10.0 million loan (the “Midcap Loan”) to the Company.Proceeds from the Midcap Loan were used to repaythe entire outstanding principal and end of term charge due to Hercules.The MidCap Credit Agreement matures on October 3, 2016 and the loan bears interest at an annual rate equal to 9.75%.Interest and principal are payable in cash on a monthly basis beginning May 1, 2013.The loan is secured by a pledge of substantially all assets of the Company, excluding intellectual property as well as the Cash Security Account (see further discussion below).In conjunction with the Midcap Loan, the Company issued a warrant to purchase 73,529 shares of its common stock, at an exercise price of $5.44 per share.The warrant is immediately exercisable and expires on October 3, 2016. The Company estimated the fair value of this warrant using the Black-Scholes option valuation model with the following assumptions: expected term of 3.5 years, a risk-free interest rate of 0.39%, expected volatility of 124% and 0% expected dividend yield. At June 30, 2013, this warrant remained outstanding and exercisable. The Company applied the relative fair value method to allocate the $10.0million proceeds received under the MidCap Credit Agreement between the loan and warrant.The initial carrying amount assigned to the loan was $9.7million and was recorded as Notes payable—net of discount on the Company’s balance sheet. The fair value allocated to the warrant of $280,000 was recorded as an increase to additional paid-in capital in the Company’s balance sheet.The resulting $280,000 discount from the $10.0 million par value of the loan is amortized as an additional interest expense over the term of the loan using the effective interest rate method. On April 3, 2013, the Company entered into a Loan and Security Agreement (the “Square 1 Loan Agreement”) with Square 1 Bank, pursuant to which Square 1 Bank made a $10.0 million loan to the Company. The proceeds of such loan are used exclusively to fund a cash security account (the “Cash Security Account”) at Square 1 Bank.The term loan under the Square 1 Loan Agreement matures on April 3, 2017 and bears interest at an annual rate equal to 1.00%.Interest is payable in cash on a monthly basis starting May 1, 2013 and the principal is payable in lump sum upon maturity of the term loan.However, the Company may prepay the principal in whole or in part from time to time without penalty or premium.The Square 1 Loan Agreement contains customary representations and warranties and certain affirmative and negative covenants including, among other things, maintenance of a balance in the Cash Security Account of not less than the lesser of (a) $10.0 million and (b) the aggregate amount all debt, principal, interest and other amounts owed to Square 1 Bank in the Cash Security Account, and restrictions on mergers.The loan under the Square 1 Term Loan Agreement is not guaranteed by any of the Company’s existing subsidiaries, nor have any existing subsidiaries of the Company pledged any of their assets to secure the loan. In connection with the Midcap and Square 1 Agreements, the Company incurred note issuance costs of approximately $298,000, which are recorded as long-term assets on the Company’s balance sheet. The note issuance costs are being amortized to interest expense over the term of the Loan Agreements using the effective interest rate method. 7. STOCKHOLDERS’ EQUITY Prior to the Company’s initial public offering (“IPO”), the Company funded its operations through private equity offerings and placements of convertible debt, raising net proceeds of approximately $47.6 million.In connection with the completion of the IPO in February2010, all of the Company’s shares of preferred stock outstanding at the time of the offering were converted into common stock and no liquidation preference remained. In February2010, the Company’s Registration Statement on FormS-1 was declared effective for its IPO, pursuant to which the Company sold 750,000 shares of its common stock at a public offering price of $56.00 per share. The Company received net proceeds of approximately $37.1million from this transaction. Concurrent with the closing of the IPO, the Company received an aggregate of $17.1million from the issuance of 324,847 shares of its common stock to certain of its investors pursuant to a common stock purchase agreement. In April2010, the Company sold 75,561 shares of common stock pursuant to the exercise of the underwriters’ over-allotment option in connection with the Company’s IPO and received net proceeds of approximately $4.0million. In September2010, the Company completed a private placement transaction with certain accredited investors pursuant to which the Company sold an aggregate of 1,312,492 units at a purchase price of $24.00 per unit, with each unit consisting of one share of common stock and a warrant to purchase an additional 0.40 shares of common stock. Each warrant is exercisable in whole or in part at any time until September24, 2015 at a per share exercise price of $26.40, subject to certain adjustments as specified in the warrant. The Company received net proceeds of approximately $29.1million. In June2011, the Company utilized its shelf registration statement to sell 958,333 shares of its common stock at $60.00 per share. The Company received net proceeds of approximately $54.0million. 12 Table of Contents In January2012, the Company filed a shelf registration statement with the SEC under which the Company may issue up to $100.0 million in shares of common stock, preferred stock, debt securities and/or warrants.In July 2012, the Company utilized its shelf registration statement to sell 4,125,000 shares of its common stock at $8.00 per share.In addition, the Company sold 618,750 shares at a price of $8.00 per share pursuant to the underwriters’ option to purchase additional shares, resulting in a total public offering of 4,743,750 shares.The Company received net proceeds of approximately $35.6 million.In January 2013, the Company issued 7,575,757 shares at $5.28 per share pursuant to the shelf registration statement in an initial closing of a public offering, followed by 1,136,362 shares in a second closing in February 2013, raising net proceeds of approximately $43.0 million. In April 2013, the Company filed a shelf registration statement with the Securities and Exchange Commission (“SEC”) under which the Company may issue up to $100.0 million in shares of common stock, preferred stock, debt securities and/or warrants. On April 5, 2013, the Company entered into an equity purchase agreement (the “Purchase Agreement”) with Lincoln Park Capital Fund, LLC (“LPC”), pursuant to which the Company has the right to sell to LPC up to $18.5 million worth of shares of the Company’s common stock, subject to certain limitations and conditions set forth in the Purchase Agreement. Upon executing the agreement, LPC made an initial purchase of $2.0 million worth of common stock from Anthera at a purchase price of $5.18 per share. Thereafter, on any business day and as often as every other business day over the 24-month term of the Purchase Agreement, the Company may direct LPC to purchase up to an aggregate amount of an additional $16.5 million (subject to certain limitations) worth of shares of Common Stock.The Company has the right, from time to time, at its sole discretion and subject to certain conditions, to direct LPC to purchase up to 62,500 shares of Common Stock for a total amount not exceeding $500,000.In addition, the Company may direct LPC to purchase additional amounts as accelerated purchases if on the date of a regular purchase the closing sale price of the Common Stock is not below $5.20 per share. As of June 30, 2013, no share had been issued pursuant to this agreement other than the initial purchase of $2.0 million. 8.SHARE-BASED COMPENSATION PLANS Option Plans On March 25, 2013, the Company’s board of directors adopted the 2013 Stock Option and Incentive Plan (the “2013 Plan”), which was also approved by the Company’s stockholders at its annual general meeting on May 16, 2013. The Company initially reserved 1,750,000 shares of its common stock for the issuance of awards under the 2013 Plan, plus all shares remaining available for grant under the Company’s 2010 Plan, plus any additional shares returned under the 2010 Plan or 2013 Plan as a result of the cancellation, forfeiture or other termination (other than by exercise) of awards issued pursuant to the 2010 Plan or 2013 Plan, subject in all cases to adjustment including reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split or other similar change in the Company’s capital stock.Of the shares of common stock reserved for issuance under the 2013 Plan, no more than 750,000 shares will be issued to any individual participant as incentive options, non-qualified options or stock appreciation rights during any calendar year. The 2013 Plan permits the granting of incentive and non-statutory stock options, restricted and unrestricted stock awards, restricted stock units, stock appreciation rights, performance share awards, cash-based awards and dividend equivalent rights to eligible employees, directors and consultants. The option exercise price of an option granted under the 2013 Plan may not be less than 100% of the fair market value of a share of the Company’s common stock on the date the stock option is granted. Options granted under the 2013 Plan have a maximum term of 10 years and generally vest over four years. In addition, in the case of certain large stockholders, the minimum exercise price of incentive options must equal 110% of fair market value on the date of grant and the maximum term is limited to five years. Subject to overall Plan limitations, the maximum aggregate number of shares of common stock that may be issued in the form of incentive options shall not exceed 6,250,000 shares of common stock. The 2013 Plan does not allow the option holders to exercise their options prior to vesting. The terms of awards granted during the three and six months ended June 30, 2013 and the methods for determining grant date fair value of the awards were consistent with those described in the financial statements included in the Company’s Annual Report on Form10-K for the year ended December31, 2012. The following table summarizes stock option activity under the Company’s share-based compensation plans for the six months ended June 30, 2013 (in thousands except share and per share amounts): 13 Table of Contents Numberof Options Weighted- Average Exercise Price Weighted- Average Remaining Contractual LifeinYears Aggregate Intrinsic Value Balance at December31, 2012 $ $ 0 Granted ­2,001,625 $ — — Exercised — $ — — — Cancelled and expired $ Balance at June 30, 2013 $ $ 70 Vested at June 30, 2013 $ $ 70 Vested and expected to vest at June 30, 2013 $ $ 70 The intrinsic value of stock options represents the difference between the exercise price of stock options and the market price of our stock on that day for all the options that are in the money. As of June 30, 2013, there were 734,639 shares available for future issuance under the 2013 Plan. 2010 Employee Stock Purchase Plan Effective July2010, under the terms of the ESPP, eligible employees of the Company may authorize the Company to deduct amounts from their compensation, which amounts are used to enable the employees to purchase shares of the Company’s common stock. The Company initially reserved 12,500 shares of common stock for issuance thereunder plus on January1, 2011 and each January1 thereafter, the number of shares of stock reserved and available for issuance under the Plan shall be cumulatively increased by the lesser of (i)one percent (1%) of the number of shares of common stock issued and outstanding on the immediately preceding December31 or (ii)31,250 shares of common stock. On January1, 2013, in accordance with the ESPP’s annual increase provisions, the authorized shares in the ESPP increased by 31,250. The purchase price per share is 85% of the fair market value of the common stock as of the first date or the ending date of the applicable semi-annual purchase period, whichever is less. Purchases are generally made on the last trading day of each Juneand December.There were 13,904 shares issued under the ESPP during the six months ended June 30, 2013. As of June 30, 2013, 78,930 shares were available for future purchase under the ESPP. Restricted Stock Units The Company grants restricted stock unit awards (“RSUs”) under its 2010 Plan, as determined by the Company’s compensation committee. The RSUs granted represent a right to receive shares of common stock at a future date determined in accordance with the participant’s award agreement. An exercise price and monetary payment are not required for receipt of RSUs or the shares issued in settlement of the award. Instead, consideration is furnished in the form of the participant’s services to the Company. Substantially all of the RSUs vest over four years. The following table summarizes activity related to our restricted stock units and awards: Shares Weighted-Average GrantDate FairValue Weighted-Average RemainingContractual LifeinYears Outstanding at December31, 2012 $ RSUs granted $ RSUs released $ RSU forfeitures and cancellations $ Outstanding at June 30, 2013 $ RSUs are converted into common stock upon vesting. Upon the vesting of RSUs, the Company offers the use of the net share settlement approach and withholds a portion of the shares issued to the employee by the corresponding whole number share value, if required. The number and the value of the shares netted for employee taxes are summarized in the table below (in thousands, except share amounts): 14 Table of Contents ThreeMonthsEndedJune30, SixMonthsEndedJune30, Shares withheld Fair value of shares withheld $
